Citation Nr: 0322654	
Decision Date: 09/04/03    Archive Date: 09/08/03

DOCKET NO.  00-24 294A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for bilateral fibrotic 
interstitial changes of the lungs, claimed as due to exposure 
to asbestos while on active duty.

2.  Entitlement to service connection for prostate cancer, 
claimed as due to exposure to ionizing radiation and/or 
asbestos while on active duty.

3.  Entitlement to service connection for metastatic left 
kidney carcinoma, claimed as due to exposure to ionizing 
radiation and/or asbestos while on active duty.

4.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for colon 
cancer.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel


INTRODUCTION

The veteran served on active duty in the U.S. Navy from 
August 1941 to July 1957, and in the U.S. Air Force from July 
1957 to November 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a June 2000 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO), which 
determined that new and material evidence had not been 
submitted to reopen claims of entitlement to service 
connection for hypertension and colon cancer.  In that 
decision, the RO also denied entitlement to service 
connection for prostate cancer, bilateral interstitial 
fibrotic changes in the lungs, and metastatic left kidney 
carcinoma.  The veteran subsequently perfected timely appeals 
regarding each of these issues.  During that stage of the 
appeal, the RO issued a Statement of the Case (SOC) in August 
2000 and Supplemental Statements of the Case (SSOCs) in 
October 2001 and February 2002.

In a December 2002 decision, the Board determined that new 
and material evidence had not been submitted to reopen a 
claim of entitlement to service connection for hypertension.  
Thus, this issue has been resolved and is not presently 
before the Board.

In the December 2002 decision, the Board also determined that 
it was necessary to undertake additional development with 
respect to the issues of entitlement to service connection 
for prostate cancer, bilateral fibrotic interstitial changes 
in the lungs, and metastatic left kidney carcinoma, and 
whether new and material evidence has been submitted to 
reopen a claim of service connection for colon cancer, 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (now codified at 38 C.F.R. § 19.9(a)(2)).  As 
will be discussed in greater detail below, the requested 
development has since been completed and these issues are now 
once again before the Board on appeal.


REMAND

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

Under regulations issued after enactment of the VCAA, and 
effective February 22, 2002, the Board has been conducting 
evidentiary development of appealed cases directly.  See 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002).  Consistent 
with the new duty-to-assist regulations, after reviewing the 
veteran's case, the Board determined that the veteran should 
be provided with a VA examination by a physician or 
physicians knowledgeable in the health effects of exposure to 
asbestos.  The Board set out a request for such an 
examination in an internal development memorandum dated in 
November 2002.  

Thereafter, in March 2003, the veteran underwent a VA 
respiratory examination.  The report of that examination was 
obtained and associated with the claims folder.  According to 
that report, the veteran was also scheduled to undergo a 
pulmonary consultation and an oncology consultation.  The 
record reflects that the veteran subsequently underwent an 
examination by a VA oncologist in April 2003, and that the 
report of this examination was obtained and associated with 
the claims folder.  There is no indication in the record, 
however, as to whether the veteran was examined by a 
specialist in pulmonary disorders.

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated the new duty-
to-assist regulations codified at 38 C.F.R. § 19(a)(2) and 
(a)(2)(ii)(2002).  See Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 
2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held that 38 C.F.R. 
§ 19.9(a)(2) is invalid because, in conjunction with the 
amended regulation codified at 38 C.F.R. § 20.1304, it allows 
the Board to consider additional evidence without having to 
remand the case to the AOJ (agency of original jurisdiction) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit further held 38 
C.F.R. § 19.9(a)(2)(ii) to be invalid because, in providing 
only 30 days for an appellant to respond to a notice from the 
Board that information or evidence is needed from the 
appellant, it violated the provision, contained in 
38 U.S.C.A. § 5103, of a one-year period in which to respond 
to such a request.

In light of the Federal Circuit decision, the Board believes 
that the most appropriate action is to remand this case so 
that the RO can review the reports of the veteran's March 
2003 and April 2003 VA examinations in the first instance, 
and make a determination as to whether the findings of the 
examining physicians adequately respond to the inquiries set 
forth in the Board's November 2002 internal development 
memorandum.

Furthermore, while this case is in remand status, the RO 
should clarify whether or not the veteran underwent a 
pulmonary consultation following his March 2003 respiratory 
examination.  If so, the report of that examination should be 
obtained and associated with the claims folder.

Accordingly, this case is remanded for the following actions:

1.  The RO must review the claims file, 
including all evidence obtained since the 
February 2002 SSOC.  In particular, the 
RO should review the reports of the 
veteran's March 2003 and April 2003 VA 
examinations, and make a determination as 
to whether the findings of the examining 
physicians adequately respond to the 
inquiries set forth in the Board's 
November 2002 internal development 
memorandum.  If it is determined that 
these reports do not adequately respond 
to the Board's inquiries, the RO is free 
to undertake any additional development 
deemed necessary in satisfy the November 
2002 internal development memorandum.

2.  The RO should also ensure that all 
notification and development action 
required by the VCAA is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A, and 5107 
are fully complied with and satisfied.  
In doing so, the RO is free to undertake 
any specific development deemed necessary 
in order to comply with the VCAA.

3.  Once the foregoing has been 
completed, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the RO should 
issue an SSOC, and the veteran should be 
afforded time in which to respond.  The 
veteran's claims folder should then be 
returned to the Board.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.




_________________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



